    Case 3:20-bk-03304-JAF   Doc 25-4   Filed 02/23/21   Page 1 of 12




Exhibit D
           Case 3:20-bk-03304-JAF        Doc 25-4     Filed 02/23/21    Page 2 of 12



This Time Sensitive Document was prepared exclusively for Mr. Grant Kingman. Any reproduction, use
       or resale of this document by any individuals other than Mr. Kingman or his designee is not
                                      supported by these surveyors.



                    Valuation of a 1974, 49’ Hinckley Ketch




                                        “Monarch”
                                       Conducted by:

                                                        Frank Barron S.A.M.S. –
    A.M.S. #1121
                             Blue Water Marine Services


                                       Prepared for:
                                       Grant Kingman
                                       22 June 2020


                                  Hinckley49/HIN HRH4801841974
                                            Page 1 of 11
        Case 3:20-bk-03304-JAF   Doc 25-4     Filed 02/23/21   Page 3 of 12




Frank Barron     Blue Water Marine Services,    4300 S. Beach Pkwy, #3216,
   Jacksonville Beach, Fl. 32250
Wfbarron3@gmail.com                   www.bluewatermarinesurveys.com
   706-331-8260
                              SCOPE OF ASSESSMENT


   Acting at the request of Grant Kingman, this surveyor, Frank Barron
   S.A.M.S.- A.M.S. and Joanne Barron, did attend onboard the “Monarch”,
   on 22 June 2020, at Fernandina Marina, Ga. where an in-water assessment
   was conducted. This vessel was surveyed without removal of major
   hatches, to include fittings, tacked carpet, screwed or nailed boards,
   anchors & chains, fixed partitions, instruments, clothing, spare parts
   and miscellaneous materials in the bilges and lockers, or other fixed
   or semi-fixed items. Areas that cannot be evaluated because of
   inaccessibility to visual examination will be noted in this report. The
   vessel and associated systems were powered up. It is recommended that
   qualified Engine and Electronics Surveyor(s) evaluate the engines and
   electronics of the vessel. This survey will evaluate the documentation
   of major safety items and systems. Also, a general description and
   condition will be discussed. It is implied that any system NOT
   addressed is understood to be functional & serviceable (for example -
   not every light etc... will be mentioned if it is in normal expected
   working condition). A Tramex Skipper Plus Moisture Meter might be used
   and moisture content might be referred to, relative to other areas of
   the vessel. The moisture content cannot be quantified in %-age or in
   absolute numbers - it is a comparative value to any specific given
   location to another specific location on the vessel. Note - Higher
   ambient air temperatures and humidity may have an effect on the total
   air moisture - this will be noted in the General Information. For terms
   of this survey the “intended service” is based upon the original
   designer and/or manufactures concept of the capabilities of the vessel
   design and the owners intended use and capabilities of the vessel. No
   determination of stability characteristics or inherent structural
   stability has been made and no opinion is expressed with respect
   thereto. This survey report also represents the insurability of the
   vessel on the above date and is the unbiased opinion of the
   undersigned, but is not to be considered an inventory or a warranty
   either specified or implied.

   The vessels original current registration papers WERE SEEN, however,
   are expired. The Hull Identification Number (HIN) WAS found through
   normal access to the starboard aft quarter.




                           Hinckley49/HIN HRH4801841974
                                     Page 2 of 11
     Case 3:20-bk-03304-JAF    Doc 25-4     Filed 02/23/21   Page 4 of 12




                           GUIDELINES OF SURVEY

The Mandatory Standards promulgated by the United States Coast Guard
(USCG), under the authority of Title 46 United States Code (USC); Title
33 and Title 46, Code of Federal Regulations (CFR), and the Voluntary
Standards and Recommended Practices developed by the American Boat and
Yacht Council (ABYC) and the National Fire Protection Association
(NFPA) have been used as guidelines in the conduct of this survey.

Terms and words used in this report have the following meanings as used
in this survey.

APPEARS: Indicates that a very close inspection of the particular
system, component or item was not possible due to constraints imposed
upon the surveyor (e.g. no power available, inability to remove panels,
or requirements not to conduct destructive tests).

FIT FOR INTENDED USE:   Use which is intended by Owner.

SERVICEABLE: ADEQUATE: The particular system or component is
sufficient for specific requirement.

POWERS UP: Power was applied and does not apply to the operation of
any system or component, unless specifically mentioned.

EXCELLENT CONDITION: New or like new. “BRISTOL” (along with
Excellent) denotes additional items, systems or maintenance - better
than factory new. Loaded with extras.

GOOD CONDITION: Nearly new, with only minor cosmetic or structural
discrepancies noted.

FAIR CONDITION: Denotes that system, component is functional as is with
minor repairs and should be monitored often to see if condition
deteriorates.

POOR CONDITION: Unusable as is. Requires repair or replacement of
system or component for it to be considered functional.

USE OF:        “* See Note “- will indicate that a finding that
requires immediate attention by the owner/operator and will be listed
in the “Findings and Recommendations” section of this report.
                        “* Monitor__” will be in the text of this
report and is used to indicate an item/system that is not immediately
critical but is recommended to be checked on a regular, periodic basis

                         Hinckley49/HIN HRH4801841974
                                   Page 3 of 11
     Case 3:20-bk-03304-JAF     Doc 25-4     Filed 02/23/21   Page 5 of 12



- then track trend.
                      In regards to “Notes” and “Monitor” it is
recommended that a qualified personnel be consulted that has expertise
for the specific subject/item.




                             GENERAL INFORMATION


File Number:                    KingmanHinckleyJn20

Survey Prepared for:            Grant Kingman

Name of Vessel:                  “Monarch”

Hull Identification Number:           HRH4801841974   * Note – the common
                                use of a standard “HIN” was not adopted
                                until 1984. This HIN is a retrofitted
                                number by the manufactor or owner. This
                                HIN WAS verified with the USCG
                                Documentation database.

Type of Survey:                 Assessment of Valuation

Date/Time/Place of Survey:      22 June 2020/ 1430-1645/Fernandina
                                Marina, Fla

Environmental Conditions:       Clear, calm, 85’, 79% humidity, pressure
                                30.17in.

Overall Vessel Rating:                   “FAIR”

Year/Make/Model/ Builder:                         1974 Hinckley/ 49’ Ketch/
Maine

USCG Documentation Number:      560167

State Registration Number:      N/A

Hailing Port:                                                       Southwest
                                Harbor, ME

Navigational Limits:            Per underwriter’s limits.

Hull Material:                  FRP.

                         Hinckley49/HIN HRH4801841974
                                   Page 4 of 11
     Case 3:20-bk-03304-JAF    Doc 25-4     Filed 02/23/21   Page 6 of 12




Hull Type:                     Semi-Displacement

Length Over All (LOA):         48.5feet

Hull Beam:                     13.3 feet.

Depth:                         7.8 feet.

Tonnage:                       GT – 24

Propulsion System:                      Single Screw         Fuel Type:
                               Diesel




                            VESSEL DESCRIPTION


As one enters Monarch from amidship, there is aft entrance into the center
cockpit. The cockpit has a custom built hard cover. Proceeding forward,
and down into the cabin, there is a saloon forward, galley to starboard
and Nav station/work area to port. Aft of the galley is the master cabin
with ensuite head. Forward of the saloon is a guest cabin with head.
Engine and machinery access is thru a hatch along the galley.


                                  SYSTEMS

HULL
   • Exterior Hull: Above Waterline:
Decks:                       FRP – clean. No issues.
Rails/stanchions:                                    Per CFR 46
                             Chapter 46 28.410. - Solid, no issues
                             noted.
Superstructure:              FRP – solid. No issues noted.
Interior:                    Paneling and FRP – some historic water intrusion
                             noted.

The hull above the water line is faded on the gelcoat. No visual
evidence of damage – fair and smooth
   • Exterior Hull: Below Waterline:
Not examined.




                         Hinckley49/HIN HRH4801841974
                                   Page 5 of 11
     Case 3:20-bk-03304-JAF   Doc 25-4     Filed 02/23/21   Page 7 of 12




MACHINERY, PROPULSION & BELOW DECKS

ENGINE
         Make:   Ford Lehman 1986                Model:          Lehman 120hp   s/n –
                                    826F6582-BAB/6668-36




                        Hinckley49/HIN HRH4801841974
                                  Page 6 of 11
     Case 3:20-bk-03304-JAF   Doc 25-4     Filed 02/23/21   Page 8 of 12




ELECTRICAL
AC & DC systems throughout. Excellent condition, all per ABYC E-11 Standards. A
single 50-amp shore power source is available. Westerbeke 7.5kw genset, s/n
1173732114. Charles 50-amp battery charger. * Note – secure and cover terminals
of batteries per ABYC E-11 Standard.


PLUMBING & TANKAGE
Excellent condition, all per ABYC H-22, 23 & 27 Standards (Potable
water, fuel lines and seacocks). A.B.Y.C. Standard H 33.6 FLEXIBLE FUEL
HOSE for engine and genset supply in compliance.
Features – Splendide washer/dryer. Two electric heads. Bilge indicator.
High water alarm.
Fuel – 300 US Gal. Water – 300 US Gal. Holding – 100 US Gal. Propane
system pre ABYC Standard.


INTERIOR
Fair condition.
Galley –Dual stainless sink. Complete with oven, stove and microwave.
Cozy but workable. Large freezer and refridge space. Dishwasher. Granit
countertops.
A single Dometic 16kBTU HVAC system.




                        Hinckley49/HIN HRH4801841974
                                  Page 7 of 11
     Case 3:20-bk-03304-JAF     Doc 25-4     Filed 02/23/21   Page 9 of 12




WHEELHOUSE

B & G Chart plotter with “blue tooth” capability.
Ritchie Powerdamp compass.
B & G 4G RADAR
B & G wind, speed.
Lowrance Elite 4 Garmin charts.


SAFETY & REGULATORY
This vessel was not given a USCG Vessel Safety Inspection.

MISCELLANEOUS
Tender:                                        Approx. 11’ semi rigid with
small hp outboard.
Recreational Equipment:         None Seen.



                                  VALUATION

(i) – Narrative:

The best one can do is review actual close “comparable” vessel selling
prices around that date; ensure that the size, model and features are a
close match, through: pricing by averaging linear foot for each vessel,
pricing by averaging the individual vessels sold prices, creating an
upper and lower sold price range and/or adjusting off the closest
matching vessel and closest sold date arrive at an approximate value
for the vessel in question. Operating and attempting to find a value
from the asking sales price is not reliable. There is data that can
support a trend, but can vary wildly. The method of arriving at the
below value range was to select exact sold values for vessels as close
in age, size and quality as possible. Then average them together. A
median price is shown to validate the data range.


(ii) - Data:

The “Comps” were of the same brand and from similar transacted dates of
vessels.

Comparables:

                          Hinckley49/HIN HRH4801841974
                                    Page 8 of 11
    Case 3:20-bk-03304-JAF       Doc 25-4     Filed 02/23/21     Page 10 of 12




            Year of Vessel                      Sold Date                        $ Sold
Location                Source
#1 – 1974                        10/19                            $220,000
MA                 Soldboats
#2 – 1975                8/19                 $75,000       ME
“
#3 – 1976                 4/19                $100,000              ME
“




Thus giving a June 2020 fair market value range (plus Buc Guidance below)
of the Hinckley to be:

                                                                 * $133,000 USD *




This figure could be adjusted +/- several thousand dollars to account
for any engine usage, addition or removal of any furnishings,
electronics, systems or “toys”. Via client supplied discussion,
reports and work order invoices, this surveyor found the vessel to be
in: “FAIR Condition”. Thus, this surveyor has the industry accepted
BucNet valuation guidance to adjust values plus or minus a factor
depending on reported or observed condition. The USPAP method of
arriving at an average value, then averaging the median value with the
BucNet adjustment was used. Guidance below:
Excellent Above BUC     BUC
                                Fair Poor Restorable
(Bristol) Condition Condition
                        No     Minus Minus
 Plus 15- Plus 10-                         Minus 50-
                    Adjustment 10-    25-
   20%       15%                              80%
                     Necessary 20%    50%




                           SURVEYORS OBSERVATIONS

In this surveyor’s opinion “Monarch” needs cleaning, some cosmetic
maintenance and a good bath. Upon such, she will be a “head turner”

                                    SUMMARY

After the survey has been completed and findings have been organized in
a logical manner, the surveyor develops an opinion of the OVERALL
VESSEL RATING OF CONDITION. The grading of condition, developed by
BUCResearch, and accepted in the marine industry, for a vessel at the
time of survey, determines the adjustment to the range of base values
in the BUC Used Boat Price Guide.

The following schema is the accepted Marine Grading System of Condition
and Equipment Scale described in the BUCUsed Boat Price Guide.
“Excellent (Bristol)” Maintained in mint or Bristol fashion - usually
better than factory new- and loaded with extras - a rarity.

                          Hinckley49/HIN HRH4801841974
                                    Page 9 of 11
    Case 3:20-bk-03304-JAF    Doc 25-4    Filed 02/23/21   Page 11 of 12



“Above BUC Condition”   Has had above average care and equipped with
extra electrical and electronic gear.
“BUC Condition”   Ready for sale requiring no additional work and
normally equipped for her size.
“Fair” Requires usual maintenance to prepare for sale.
“Poor” Substantial yard work to prepare for sale.
“Restorable” Enough of hull and engine exists to restore the boat to
useable condition.




                        SURVEYORS CERTIFICATION

We certify that, to the best of our knowledge and belief:

      The statements of fact contained in this report are true and
         correct.
      The reported analyses, opinions, and conclusions are limited only
         by the reported assumptions and limiting conditions, and is
         our personal, unbiased professional analyses, opinions and
         conclusions.
      We have no present or prospective interest in the vessel that is
         the subject of this report, and we have no bias with respect
         to the parties involved.
      Our compensation is not contingent upon the reporting of a
         predicted or predetermined value or direction in value that
         favors the cause of the client, the amount of the estimate,
         the attainment of a stipulated result, or the occurrence of a
         subsequent event.
      We have made a personal inspection of the vessel that is the
         subject of this report.


                                          Submitted without prejudice,




                                                 Frank Barron
                                      S.A.M.S. – A.M.S. #1121

                        Hinckley49/HIN HRH4801841974
                                 Page 10 of 11
          Case 3:20-bk-03304-JAF        Doc 25-4     Filed 02/23/21     Page 12 of 12



                                                             Marine Surveyor




This Time Sensitive Document was prepared exclusively for Mr. Grant Kingman. Any reproduction, use
       or resale of this document by any individuals other than Mr. Kingman or his designee is not
                                      supported by these surveyors.




                                  Hinckley49/HIN HRH4801841974
                                           Page 11 of 11
